     Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 1 of 16
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT                August 13, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                            HOUSTON DIVISION



JOSE L. ZAMORA,                        §
                                       §
                   Plaintiff,          §
                                       §
v.                                     §       CIVIL ACTION NO. H-19-3966
                                       §
WELLS FARGO BANK, N.A.,                §
                                       §
                   Defendant.          §



                        MEMORANDUM OPINION AND ORDER


      Plaintiff Jose L. Zamora ("Plaintiff") sued defendant Wells

Fargo Bank,      N.A.   ("Defendant") in the 215th District Court of

Harris County, Texas. 1     Defendant timely removed the action to this

court.2      Pending before the court is Defendant's Motion to Dismiss

and Brief in Support ("Motion to Dismiss") [Docket Entry No. 13] .

For the reasons stated below,           the Motion to Dismiss will be

granted, and this action will be dismissed with prejudice.


            I.   Factual Allegations and Procedural Background

      Plaintiff's Original Petition alleges that he purchased real

property located at 9795 Pine Lake Drive, Houston, Texas 77055-6131

("the Property") on May 5, 2003. The purchase was financed through



      See Plaintiff's Original Petition and Request for Temporary
      1

Restraining Order ("Original Petition"), Exhibit E to Notice of
Removal, Docket Entry No. 1-5, p. 2. All page numbers for docket
entries in the record refer to the pagination inserted at the top
of the page by the court's electronic filing system, CM/ECF.
      2
          See Notice of Removal, Docket Entry No. 1.
      Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 2 of 16



a loan from World Savings Bank FSB, and the parties executed a Deed

of Trust. 3      Ownership of the loan and mortgage was transferred to
Defendant.        In 2011 Plaintiff agreed to a modification of the
mortgage to avoid foreclosure. 4          In 2017 Hurricane Harvey damaged
the property, and          Plaintiff spent $18,000 on repairs.       Plaintiff

received an insurance check and sent it to Defendant on Defendant's
instructions.        Plaintiff alleges that some amount from the check
should have been applied towards the mortgage but was not. 5

Defendant has attempted to foreclose on the property. 6
       On September 30, 2019, Plaintiff brought an action in state
district court seeking a temporary restraining order to halt
foreclosure proceedings and alleging claims of breach of contract;
negligence per se; unreasonable debt collection efforts under the
Texas Debt Collection Act ( "TDCA") , Texas common law, and the Texas
Deceptive Trade Practices Act ( "DTPA") ; and unjust enrichment. 7
The     state     court    issued   a   Temporary   Restraining     Order     on


      Original Petition, Exhibit E to Notice of Removal, Docket
       3

Entry No. 1-5, p. 3 11 6-7; see Deed of Trust, Exhibit E to Notice
of Removal, Docket Entry No. 1-5, pp. 27-46.
      Original Petition, Exhibit E to Notice of Removal, Docket
       4


Entry No. 1-5, p. 4 1 9; Plaintiff's Affidavit in Support of
Application for a Temporary Restraining Order, Exhibit E to Notice
of Removal, Docket Entry No. 1-5, p. 25.
      Original Petition, Exhibit E to Notice of Removal, Docket
       5

Entry No. 1-5, p. 4 11 10-11.
       6
           See id. at 14   1 44.
       7
           Id. at 2, 4-13, 14.
                                        -2-
   Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 3 of 16



September 30, 2019, that prohibited foreclosure of the Property.8
On October 11, 2019, Defendant removed the action to this court
alleging diversity jurisdiction under 28 U.S.C.                    §   1441. 9   On
May 19, 2020, Defendant moved to dismiss Plaintiff's claims for
failure to state a claim upon which relief can be granted under

Federal Rule of Civil Procedure 12(b)(6). 10 Plaintiff has not filed
a response to Defendant's Motion to Dismiss.                      Each claim in
Plaintiff's Original Petition will be analyzed under the standard

of review set forth below.


                        II.    Standard of Review

     Under the Federal Rules of Civil Procedure a pleading must
contain "a short and plain statement of the claim showing that the
pleader is entitled to relief.                11
                                                   Fed. R. Civ. P. 8 (a)(2).     A

plaintiff's pleading must provide the grounds of his entitlement to
relief and "a formulaic recitation of the elements of a cause of
action will not do.           II
                                        Bell Atlantic Corp. v. Twombly, 127

S. Ct. 1955,      1965 (2007).               "' [NJ aked assertion [s] ' devoid of
'further factual enhancement'           11
                                              or " [t] hreadbare recitals of the
elements of a cause of action,                     supported by mere conclusory
statements, do not suffice.        11
                                             See Ashcroft v. Iqbal, 129 S. Ct.


     8
      Temporary Restraining Order, Exhibit G to Notice of Removal,
Docket Entry No. 1-7, p. 2.
     9
         Defendant's Notice of Removal, Docket Entry No. 1, pp. 1, 3.
     10
          Motion to Dismiss, Docket Entry No. 13, p. 7.
                                             -3-
   Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 4 of 16



1937, 1949 (2009).     "[C]onclusory allegations or legal conclusions
masquerading as factual conclusions will not suffice to prevent a
motion to dismiss."    Fernandez-Montes v. Allied Pilots Association,
987 F.2d 278, 284 (5th Cir. 1993).        Instead, "[a] claim has facial
plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged."        Iqbal, 129 S. Ct. at 1949.

     A Rule 12(b)(6) motion tests the formal sufficiency of the
pleadings   and   is   "appropriate   when    a   defendant   attacks      the
complaint because it fails to state a legally cognizable claim."
Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001), cert.
denied sub nom. Cloud v. United States, 122 S. Ct. 2665 (2002). To
defeat a motion to dismiss, a plaintiff must plead "enough facts to
state a claim to relief that is plausible on its face."            Twombly,
127 S. Ct. at 1960.    The court does not "strain to find inferences
favorable to the plaintiffs" or "accept conclusory allegations,
unwarranted deductions, or legal conclusions." Southland Securities
Corp. v. INSpire Ins. Solutions. Inc., 365 F.3d 353, 361 (5th Cir.
2004) (internal quotation marks and citations omitted).
     In ruling on a Rule 12(b)(6) motion the court must "accept the
plaintiff's well-pleaded facts as true and view them in the light
most favorable to the plaintiff."         Chauvin v. State Farm Fire &
Casualty Co., 495 F.3d 232, 237 (5th Cir. 2007). Review is limited
to the complaint, any documents attached to the complaint, and any
documents attached to the motion to dismiss that are central to the

                                    -4-
     Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 5 of 16



claims and referred to by the complaint.           Lone Star Fund V (U.S.},

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).


                               III.   Analysis

A.    Breach of Contract

      Plaintiff     alleges   that    Defendant    breached    the   parties'
contract.11      Defendant argues that this claim must be dismissed
because Plaintiff has not specifically alleged any damages arising
from the alleged breach. 12
      Under Texas law the elements of a breach of contract claim are
(1) the existence of a valid contract;             (2) performance by the
plaintiff;      (3) breach of the contract by the defendant;                 and
(4) damages sustained by the plaintiff as a result of the breach.
Sport Supply Group, Inc. v. Columbia Casualty Co., 335 F.3d 453,
465 (5th Cir. 2003).          Plaintiff must plead facts showing that
Defendant failed to act in accordance with the agreement in order

to state a claim for breach of contract.              Henry v. Masson, 333

s.W.3d 825, 835 (Tex. App.-Houston            [1st Dist. J   2010, no pet.) .

Plaintiff must identify the specific provision of the contract that
the Defendant allegedly breached.           Baker v. Great Northern Energy,
Inc., 64 F. Supp. 3d 965, 971 (N.D. Tex. 2014).
      The Original Petition states that the Deed of Trust contained
provisions that Defendant would "accept payments from" Plaintiff,


     11 Original Petition, Exhibit E to Motion to Dismiss, Docket
Entry No. 1-5, pp. 5-6.
      12
           Motion to Dismiss, Docket Entry No. 13, p. 9.
                                      -5-
   Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 6 of 16



afford Plaintiff a "reasonable right to cure," and send notice

prior to accelerating the mortgage in accordance with Texas laws. 13
But the Original Petition alleges no specific conduct by Defendant
that breached these requirements - it alleges only generally that
Defendant did not satisfy them. 14            Naked, conclusory assertions do
not suffice to state a valid claim for which relief may be granted.

Iqbal, 129 S. Ct. at 1949.             While the pleading standard under
Twombly and Iqbal do not require detailed factual allegations,
Plaintiff's Original Petition does not set out a plausible basis
for Defendant's alleged breach of the agreement.
        Moreover, the Original Petition does not specify any damages
arising from the alleged breach of contract. Plaintiff must allege
specific damages other than a foreclosure sale that has not yet
occurred to state a claim for breach of a mortgage contract on the
basis of a failure to provide notice of default and opportunity to

cure.           Cruz   v.   JPMorgan   Chase    Bank,   N.A.,   Civil    Action
No. 7 : 18-CV-1, 2018 WL 689610, at *3 ( S.D. Tex. Feb. 1, 2018) ;
Maldonado v. Bank of America, Civil Action No. SA-12-CA-442-FB,
2013 WL 12108679, at *3             (W.D.   Tex. June 14, 2013).        Because
Plaintiff does not identify what conduct by Defendant breached the
contract or allege any damages resulting from the breach, he has
not stated a claim for breach of contract.


      Original Petition, Exhibit E to Notice of Removal, Docket
        13

Entry No. 1-5, p. 5 1 13.
        14
             See id. at 6   1 15.
                                        -6-
     Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 7 of 16



B.    Negligence Per Se

      Plaintiff asserts a claim in negligence per se for Defendant's
alleged violation of section 51.002 of the Texas Property Code. 15
Defendant argues that Plaintiff's negligence per se claim is barred
by the economic loss rule. 16
           Negligence per se applies when a court has determined that
the violation of a particular statute is negligence as a matter of
law. See Parrott v. Garcia, 436 S.W.2d 897, 900 (Tex. 1969).                   "The
unexcused       violation   of   a   statute       or   ordinance    constitutes
negligence as a matter of law if such statute or ordinance was
designed to prevent injury to the class of persons to which the

injured party belongs."          Nixon v. Mr. Property Management Co.•
Inc., 690 S.W.2d 546, 549 (Tex. 1985).
      The     economic   loss    rule,       however,   precludes   recovery    of
economic losses due to negligence when the loss complained of is
the subject matter of a contract between the parties. Southwestern

Bell Telephone Co. v. DeLanney, 809 S.W.2d 493, 494-95 (Tex. 1991).
This rule applies to negligence per se, which is a particular type
of negligence where the relevant standard of care is set by
statute.       See Coastal Conduit       &    Ditching. Inc. v. Noram Energy
Corp., 29 S.W.3d 282, 285, 290 (Tex. App.-Houston                   [14th Dist.]
2000, no pet.) (concluding that all of a plaintiff's negligence


      Original Petition, Exhibit E to Notice of Removal, Docket
      15

Entry No. 1-5, p. 7 11 21-22.
      16
           Motion to Dismiss, Docket Entry No. 13, p. 10.
                                         -7-
     Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 8 of 16



claims, including a negligence per se theory, were barred by the
economic loss rule) .        This court has previously held that the
economic loss rule bars negligence claims arising out of the
contractual relationship between a mortgagee and mortgagor. �'
Daryani v. Wells Fargo Bank, N.A., 2012 WL 3527924, at *4 (S.D.
Tex. Aug. 13, 2012).        Plaintiff's Original Complaint alleges no
injury resulting from Defendant's violation of the statute other
than the possible future foreclosure of the Property - an economic
loss that is within the subject matter of a contract between the
parties, the Deed of Trust. The court concludes that Plaintiff has
failed to state a claim for negligence per se that is not barred by
the economic loss rule.


c.    Texas Debt Collection Act

      Plaintiff alleges that Defendant violated the TDCA by engaging
in unlawful practices in connection to the mortgage. 17            Defendant
argues that Plaintiff has failed to plead any specific conduct by
Defendant that is a wrongful act under the law. 18 The TDCA provides
a cause of action against creditors and debt collectors who engage

in prohibited conduct to collect debts.            Tex. Civ. Prac. & Rem.

Code § 392.403.       Prohibited conduct includes threatening to take
action prohibited by law,          harassing and abusing the debtor,


      0riginal Petition, Exhibit E to Notice of Removal, Docket
      17

Entry No. 1-5, p. 8 1 25.
      18
           Motion to Dismiss, Docket Entry No. 13, pp. 13-15.

                                     -8-
    Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 9 of 16



resorting to unfair or unconscionable means in collecting the debt,

and misrepresenting the character, extent, or amount of debt. Tex.

 Fin. Code§§    392.301-.304.   But the Debt Collection Act authorizes

creditors to threaten to exercise statutory or contractual rights,
and foreclosure is not an act prohibited by law.            Tex. Fin. Code
§ 392.301; Rucker v. Bank of America, N.A., 806 F.3d 828, 831 (5th

Cir. 2015).
       The Original Petition alleges that Defendant threatened to
take action prohibited by law,         harassed and abused Plaintiff,
resorted to unfair and unconscionable means, and mischaracterized

the debt.       But these allegations only recite types of conduct
prohibited by the statute.       See Tex. Fin. Code §§      392.30l(a)(8),

392.302, 392.303, 392.304(a)(8).       They do not satisfy the pleading
requirements under Rule 12(b)(6) because they are legal conclusions

rather than factual allegations. See Fernandez-Montes, 987 F.2d at
284.    To state a claim under the TDCA the Plaintiff is required to
plead factual allegations that,           if true,   would show Defendant
engaged in conduct prohibited by the statute.            The only specific
conduct alleged to have violated the statute is that "[D]efendant
miscalculated on payments received and failed to give Plaintiff
credit for insurance proceeds that were paid to the [D]efendant
from Hurricane Harvey Damages.            Additionally            Plaintiff
asserts that he was overcharged in his tax, insurance, and interest
payments." 19


      Original Petition, Exhibit E to Notice of Removal, Docket
       19

Entry No. 1-5, pp. 8-9 1 26.
                                    -9-
   Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 10 of 16



     Plaintiff's first basis for his TDCA claim is that Defendant
threatened    action     prohibited       by   law    in      violation      of
§ 392.301(a)(8).     The allegations do not describe any conduct by
Defendant that was a threat to take an action prohibited by law.
A warning that Defendant may exercise its right to foreclose on the
Property as authorized by the Deed of Trust and law does not

qualify as an illegal threat.
     Plaintiff's second basis for his TDCA claim is that Defendant
harassed and abused him in violation of§ 392.303.          But the statute
specifies what constitutes prohibited harassment:               (1) use of
profane language, (2) placing telephone calls without disclosing
the name of the person calling, (3) causing the debtor to incur
charges for communication such as long distance telephone tolls, or
 (4) repeatedly or continuously calling the debtor or causing his

telephone to ring.        Tex. Fin.       Code §   392.302.      Plaintiff's

allegations include no such conduct.
     Plaintiff's third basis for his TDCA claim is that Defendant
used unfair or unconscionable means in violation of§ 392.303.               The
statute specifies what constitutes unfair and unconscionable means:
(1) fraudulently seeking or obtaining a written statement that the
debt was incurred for the necessaries of life, (2) collecting or
attempting to collect incidental interest,             charges,    fees,    or
expenses not authorized by the agreement that created the debt, or
(3) collecting or attempting to collect payment via an unauthorized


                                   -10-
    Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 11 of 16



 check, draft, debit, or credit card despite notice that it was

 unauthorized.    Tex. Fin. Code§ 392.303.        Plaintiff's allegations
 include no such conduct.       Plaintiff alleges only that Defendant
 miscalculated the amount due and overcharged him, but a "general
 assertion of 'wrongful charges' is insufficient to state a claim"
 of unauthorized charges and fees under§ 392.303(a) (2).            Williams
 v. Wells Fargo Bank, N.A., 560 F. App'x 233, 240 (5th Cir. 2014).
      Plaintiff's final basis for his TDCA claim is that Defendant
 misrepresented the character, extent, or amount of the debt.                See
 Tex. Fin. Code§ 392.304(a)(8).        To state a claim for violation of
§ 392.304(a)(8), Plaintiff must show that the debt collector "made

 a misrepresentation that led [him] to be unaware (1) that [he] had
 a mortgage debt, (2) of the specific amount [he] owed, or (3) that
 [he] had defaulted."      Rucker, 806 F.3d at 832.       The misrepresen­
 tation must be "'an affirmative statement"' that is "'false or

 misleading.'"      Carey v.    Fargo,     Civil Action H-15-1666,       2016
WL 4246997, at *4 (S.D. Tex. Aug 11, 2016) (quoting Robinson v.
Wells Fargo Bank, N.A., 576 F. App'x 358, 363 (5th Cir. 204)).
 Plaintiff's vague claim that Defendant "miscalculated" the amount
owed and failed to give him credit for the insurance payment and
that Plaintiff "was overcharged" does not allege an affirmative
statement that is false or misleading.           The court concludes that
Plaintiff has not alleged sufficient facts to show that Defendant
engaged in any conduct that violated the TDCA and accordingly has
not stated a TDCA claim for which relief may be granted.

                                    -11-
     Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 12 of 16



D.     Unreasonable Collection Efforts

       Plaintiff      alleges     a    claim    for       the    common-law   tort   of

unreasonable       collection     efforts.20          A    claim    for   unreasonable

collection efforts must show the defendant engaged in a course of

harassment that was willful, wanton, malicious, and intended to

inflict mental anguish and bodily harm.                         DeFranceschi v. Wells

Fargo Bank, N.A., 837 F. Supp. 2d 616, 624 (N.D. Tex. 2011); EMC

Mortgage Corp. v. Jones, 252 S.W.3d 857, 868-870 (Tex. App.-Dallas

2008, no pet.).        "[T]his cause of action must be based on actual

collection efforts                    that overstep[]           the bounds of routine

collection methods."        Everhart v. CitiMortgage. Inc., Civil Action

No. H-12-1338, 2013 WL 264436, at *6 (S.D. Tex. Jan. 22, 2013).

Plaintiff alleges that Defendant refused to work with him to reform

their agreement or create a payment plan, added additional fees for

his continued failure to pay, refused to provide plaintiff with a

history of payments, and moved to foreclose on the Property after

sending letters stating a readiness to discuss workout options.21

These facts, taken as true, do not suffice to establish a willful,

wanton, and malicious course of harassment intended to inflict harm

on the Plaintiff. See, e.g., Pantoja v. JPMorgan Chase Bank, N.A.,

Civil Action No. H-19-5442,              2019 WL 5424649,           at *4   (S.D. Tex.

Oct. 23, 2019) (holding that the defendant's refusal to modify a


       20
            rd. at 10 ,, 30-32.
       21
            rd. 11 31-32.

                                         -12-
     Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 13 of 16



mortgage, imposition of fees, and a decision to exercise its right
to foreclose did not support a claim for unreasonable collection

efforts);       Everhart, 2013 WL 264436, at              *6 (holding that the
defendant's failure to respond to a request for accounting and
promise of a loan rnodification did not support                    a claim for

unreasonable collection efforts).               Plaintiff's claim therefore
fails as a matter of law.


E.     Deceptive Trade Practices Act

       Plaintiff claims that Defendant violated the DTPA by failing
to respond to Plaintiff's calls, changing the person in charge of
the loan, failing to send notices, and representing the contract to
contain rights, remedies, or obligations that it does not contain
or that are prohibited by law.22           Defendant argues that Plaintiff's
DTPA claim fails because a recipient of loan money or credit is not
a "consumer" under the statute.23
       Only a "consumer" may maintain an action under the DTPA.               See
Tex. Bus. & Corn. Code § 17.50 ("A consumer may maintain an action
        ."); Cameron v. Terrell      &   Garrett, Inc., 618 S.W.2d 535, 538
(Tex. 1981).            The statute defines "consumer," and part of the
definition is that the consumer "seeks or acquires by purchase or
lease, any goods or services."            Tex. Bus.   &   Corn. Code § 17.45(4).



       22
            Id. at 12    1 36.
       23
            Motion to Dismiss, Docket Entry No. 13, p. 17.
                                         -13-
   Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 14 of 16




"Goods" are "tangible chattels or real property" and "services" are
"work, labor, or service."       Id.   §§    17.45 (1),   (2).    The goods or
services must form the basis of the consumer's DTPA complaint.
Cameron, 618 S.W.2d at 539.        Texas courts and the Fifth Circuit
have held that a money loan is neither goods nor services under the
DTPA. �' James v. Wells Fargo Bank, N.A., 533 F. App'x 444, 447
(5th Cir. 2013); Riverside National Bank v. Lewis, 603 S.W.2d 169,
174-75    (Tex. 1980).     Even if money was borrowed to purchase
chattels or real property, the borrower whose complaint arises from
the loan does not qualify as a DTPA consumer.                    Central Texas
Hardware, Inc. v. First City, Texas-Bryan, N.A., 810 S.W.2d 234,
236-37 (Tex. App.-Houston [14th Dist.] 1991, writ denied) (citing
Cameron, 618 S.W.2d at 539).      A mortgagor who alleges a DTPA claim
based on the servicing of the loan or foreclosure activities does
not qualify as a DTPA consumer.        Rojas v. Wells Fargo Bank, N.A.,
571 F. App'x 274, 279 (5th Cir. 2014).
     Here, Plaintiff's DTPA complaint arises entirely out of a
money loan and is based on Defendant's conduct in servicing the
loan and foreclosure activities.24          Because the loan is not a good
or service, Plaintiff is not a consumer under the DTPA and his
claim fails as a matter of law.




      See Original Petition, Exhibit E to Notice of Removal, Docket
     24

Entry No. 1-5, p. 4 1 8; p. 11 11 33-34.
                                   -14-
     Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 15 of 16




F.     Unjust Enrichment

       Plaintiff alleges that the sale of the Property would unjustly
enrich Defendant.25           It is unclear from the Original Petition

whether unjust enrichment is intended as a cause of action. 26                But
in any event,       unjust enrichment is not an independent cause of

action under Texas law.           Hancock v. Chicago Title Insurance Co.,

635 F. Supp. 2d 539,          560   (N.D. Tex. 2009); Argyle Independent
School District v. Wolf, 234 S.W.3d 229, 246-47 (Tex. App.-Fort
Worth 2007, no pet.).           "The doctrine applies the principles of
restitution to disputes where there is no actual contract, based on
the equitable principle that one who receives benefits that would
be unjust for him to retain ought to make restitution."             Wolf, 234

S.W.3d at 247.          Because Plaintiff has alleged no claim for
restitution and the parties' dispute is governed by the Deed of
Trust, any claim of unjust enrichment fails as a matter of law.

                        IV.     Conclusions and Order

       For the reasons discussed above, Plaintiff has failed to state
in his Original Complaint any claims upon which relief can be
granted.        Defendant's Motion to Dismiss and Brief in Support



       25
            Id. at 13 �� 38-39.
      See id. (describing the alleged unjust enrichment in a
       26

section titled "Unjust Enrichment" below the other causes of
action).
                                      -15-
   Case 4:19-cv-03966 Document 20 Filed on 08/13/20 in TXSD Page 16 of 16




(Docket Entry No. 13) is therefore GRANTED, and this action will be

dismissed with prejudice.

     SIGNED at Houston, Texas, on this 13th day of August, 2020.




                                                   SIM LAKE
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                   -16-
